Keefe, Judge:
This case involves an importation of 100 cases of Scotch whisky, 99 cases of which were landed from the importing vessel. By reason of a fire upon the vessel many of the cases containing the bottles were damaged and the entire shipment was transferred to a bonded warehouse under Government custody and an application was made to destroy the entire shipment under the provisions of section 557, Tariff Act of 1930. Upon examination of the shipment at the warehouse 23 cases were found to contain full bottles and 76 cases contained bottles empty or partly full. The bottles in the 76 cases were emptied into a barrel and the gage taken thereof by the Government in the presence of the customs broker. Thereafter the amount of whisky in the barrel as well as the contents of the 23 full cases were dumped into the sewer and the..bottles broken and sent to the dump. The collector found the duty payable upon the entered amount of 102.80 gallons of liquor, and from that amount he deducted the duty applicable to 73.20 gallons, which represented the amount found at the warehouse when the liquor was gaged, and which was destroyed under customs supervision. There is *786a difference of 29.60 gallons, upon which the collector has taken duty. The plaintiff claims that the merchandise is not subject to any duty under the provisions of section 567.
The portion of section 557 applicable hereto provides as follows:
Merchandise entered under bond, under any provision of law, may, upon payment of all charges other than duty on the merchandise, be destroyed, at the request- and at the expense of the consignee, within the bonded period under customs supervision, in lieu of exportation, and upon such destruction the entry of such merchandise shall be liquidated without payment of duty and any duties collected shall be refunded.
In the case of Casazza v. United States, 13 Ct. Cust. Appls. 627, T. D. 41481, the court clearly stated that if goods are in bond and never withdrawn, and are-destroyed under section 557, then no duties ever accrue against them.
Under authority of the Casazza case, supra, judgment will be entered in favor of the plaintiff, directing the collector to reliquidate the entry and make refund of all duty taken.